DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/26/2021.  As directed by the amendment, claims 1-12 have been cancelled and new claim 27 has been added; thus, claims 13-27 are presently pending in this application, and currently examined in the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, which recites the limitation “said wall structure”, on line 3; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, it is suggested the word “tubular” be added between the words “said” and “wall”.
Regarding claim 15, which recites the limitations “said side stent graft prosthesis”, on line 2, and “said wall”, on line 3; there is insufficient antecedent basis for these limitations in the claim.  In order to overcome this rejection, it is suggested the word “side” be deleted from the limitation on line 2, and the words “tubular” and “structure” be added before and after, respectively, the word “wall” of the limitation on line 3.
Regarding claim 20, which recites the limitation “said wall”, on line 2; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, it is suggested the words “tubular” and “structure” be added before and after, respectively, the word “wall”.
Regarding claim 22, which sets forth the parameter of “a second stent-graft prosthesis according to claim 13”, on line 4, however, this parameter is found to be confusing since it is not clear what exactly, structurally, “a second stent-graft prosthesis” entails; claim 13 setting forth structural limitations/parameters directed towards “A stent graft prosthesis”, and there being no mention of “a second stent-graft prosthesis”.   	Regarding claim 23, which recites the limitations “said lateral branch”, on line 2, and “said branch”, on line 3; there is insufficient antecedent basis for these limitations in the claim.  In order to overcome these issues, it is suggested the word “side” be added between the words “said” and “lateral”, on line 2, and the words “side lateral” be added between the words “said” and “branch”, on line 3.  Furthermore, lines 1-2 set forth the parameter of the guiding element being “distally permanently or releasably attached to said lateral branch” (emphasis added), however, this parameter if found to be confusing, since claim 22, from which claim 23 depends, sets forth that the guiding element is releasably attached to the lateral branch, i.e. via the connection point; thus, it is not clear how exactly the attachment, between the guiding element and the lateral branch, can be both permanent and releasable. 
Regarding claim 25, which sets forth the parameter of “and overlapping anchored to each other” on lines 3-4; however, this parameter is found to be confusing since it is not clear what exact structures are overlapping anchored to one another.
Regarding claim 26, the parameters set forth on lines 3-12 of the claim are found to be very confusing, since line 3 sets forth “proving a modular stent system of claim 22”, however the rest of line 3 through line 12 set forth limitations, such as “a first main stent prosthesis”, on lines 3-4, “a second side stent-graft prosthesis”, on line 4, “a guide element” on line 5, which seem to be repetition of structural limitations set forth in claim 22 of the modular stent system, however it is not clear if these lines are just repeating/reciting the same structure as claim 22 or are intending to add other different/separate structure, since the limitations are presented as new structure due to the use of the word “a” in front of the limitations, instead of “the”/”said”.  Furthermore, the parameter(s) set forth in lines 4-12, in addition to being seemingly repetitive and confusing, also don’t seem to add any actual method steps, besides “providing” the system of claim 22.  In order to simplify the claim language by avoiding repetition, and thereby clarifying the claim, it is suggested the words “said system including a first” on line 3 and lines 4-12 be deleted; thus, only leaving/reciting actual method steps/parameters, in reference to already set forth structural limitations of claim 22.  

Examiner’s Notes
It is to be noted that in device/apparatus claims, such as claims 13-25, only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 14, 16-18, 21-23 and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perkins et al. (US PG Pub. 2018/0153677), as disclosed in the IDS dated 05/27/2021, hereinafter Perkins.
Regarding claims 13 and 16, Perkins discloses a stent graft prosthesis (142), illustrated in Figure 6, configured for assembly with a main stent graft prosthesis (102), illustrated in Figures 2 and 3, said stent graft prosthesis (142) having a tubular wall structure wherein a first/proximal end portion (144) of said wall structure is configured to be assembled with the main stent graft (102), wherein said first/proximal end portion (144) comprising an orifice element/lumen opening (i.e. the opening to the lumen, at the first end 144, of graft prosthesis 142) configured to receive a guiding element (GW2) such that said stent-graft prosthesis (142) is arrangeable slidably along said guiding element (GW2) over said orifice element/lumen opening upon delivery of said stent graft prosthesis (142) to said main stent graft (102), illustrated in Figures 6 and 15 ([0058] & [0059], Lines 1-6).
Regarding claim 14, Perkins discloses the stent graft prosthesis according to claim 13, wherein the orifice element/lumen opening is configured for said guiding element (GW2) from an inside/lumen of the stent graft prosthesis (142), illustrated in Figure 15-17 ([0059], Lines 1-6).
Regarding claim 17, Perkins discloses the stent graft prosthesis according to claim 13, wherein said tubular wall structure of said stent graft prosthesis (142) comprises an overlap region (144) for interconnection to said main stent graft prosthesis (102), illustrated in Figure 17.
Regarding claim 18, Perkins discloses the stent graft prosthesis according to claim 17, wherein said orifice element/lumen opening is arranged at said overlap region (144), illustrated in Figures 6 and 17.
Regarding claim 21, Perkins discloses the stent graft prosthesis according to claim 13, wherein said orifice element/lumen opening comprises a reinforced periphery region/edge (150A), illustrated in Figure 6.
Regarding claims 22 and 23, Perkins discloses a modular stent system (100), illustrated in Figures 2 and 3, comprising a main stent prosthesis (102) having at least one side lateral branch (112) having a distal orifice (120), illustrated in Figure 4, and a second stent-graft prosthesis (142) according to claim 13 (see rejection above for full details), and wherein said at least one side lateral branch (112) comprises a connection point positioned proximally at an interior and at a distance from said distal orifice (120), said connection point being arranged to releasably attach a distal end of said guiding element (GW2), which is bendable and/or flexible, upon assembly of said second stent graft prosthesis (142) with said main stent graft prosthesis (102), illustrated in Figures 6 and 15-17 (It is to be noted that no actual structural limitations/parameters have been set forth in the claim to define a “connection point”, therefore it is interpreted as an arbitrary point/surface on the interior portion, at a distance from the distal orifice/edge, of lateral branch 112, wherein a distal end of guiding element GW2 comes in contact with, i.e. is “releasably attached” to, said “connection point” during the delivery/implantation process of second stent-graft prosthesis 142; and therefore meets the claimed parameter(s)).
Regarding claim 25, Perkins discloses the system of claim 22, wherein said second stent graft prosthesis (142) has a relative rotational orientation when deployed in said lateral side branch (112) of said main stent graft prosthesis (102) and overlapping anchored to each other, wherein said orifice element/lumen opening is matingly arranged with said connection point upon delivery, illustrated in Figures 2, 3 and 17 (to clarify, the orifice element, i.e. the opening to the lumen, at the first end 144, of graft prosthesis 142, is in contact with, i.e. “matingly arranged” with, the connection point, i.e. the arbitrary point/surface on the interior portion, a distance from the distal orifice/edge, of lateral side branch 112, upon delivery, as illustrated in the Figures).
Regarding claim 26, Perkins discloses a medical method of deploying a medical system (100) of at least two stent-graft prostheses (102 & 142) comprising providing the modular stent system (100) of claim 22 (see rejection of claim 22 above for full details of all limitations), providing and arranging said second stent-graft prosthesis (142) slidably along said guiding element (GW2) over said orifice element/lumen opening to said distal orifice (120) of said side lateral branch (112) for delivery and deployment of said second stent-graft prosthesis (142), through a delivery lumen of a catheter (1582) with its lumen threadable over said guiding element (GW2), moving said second stent graft prosthesis (142) with its orifice element/lumen opening over said guide element (GW2) for engaging at said connection point for delivering said second stent- graft prosthesis (142) extending distally beyond said connection point, illustrated in Figures 15-17 ([0058] & [0059]).
Regarding claim 27, Perkins discloses a method of deploying a side stent-graft prosthesis (142) at a lateral branch (112) of a main stent prosthesis (102), illustrated in Figures 2, 3 and 15-17, comprising placing a distal end of a guiding element (GW2) at a connection point located at an interior of said lateral branch (it is to be noted that no actual structural limitations/parameters have been set forth in the claim to define a “connection point”, therefore it is interpreted as an arbitrary point/surface on the interior portion of lateral branch 112); deploying a catheter (1582) over said guiding element (GW2); inserting an end of said guiding element (GW2) through an orifice element/lumen opening (i.e. the “orifice element” is being interpreted as the opening to the lumen, at one side, of side stent-graft prosthesis 142) of said side stent-graft prosthesis (142); moving said side stent-graft prosthesis (142) through said catheter (1582) and along said guiding element (GW2) until said side-stent graft prosthesis (142) is located at said connection point in said lateral branch (112); and, expanding said side stent-graft prosthesis, illustrated in Figures 15-17 ([0058] & [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins.
Regarding claim 24, Perkins discloses the system of claim 22, and though it is not specifically disclosed that the guiding element is a textile thread or suture thread; it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material for the guiding element, of the modular stent system of Perkins, including being a textile/suture thread or suture thread, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,045,303. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims set forth a stent graft/modular stent system comprising a first main stent prosthesis with at least one side lateral branch having a distal orifice, and a second stent-graft prosthesis having a generally tubular wall structure configured to be assembled with the first main stent prosthesis, and a guiding element; wherein the tubular wall structure of the second stent graft prosthesis includes an orifice element configured to slidably be arranged along said guiding element, and a distal end of the guiding element releasably attach to a connection point, which is positioned proximally at an interior and at a distance from the distal orifice of said lateral branch of said first main prosthesis.  It is to be noted that omission, in the current application, of the additional structure set forth in the claims of U.S. Patent No. 11,045,303 with subsequent loss of their function would have been obvious to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claim 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims; and if the double patenting rejection, set forth in this Office Action, is overcome by filing a terminal disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bruszewski et al. (US PG Pub. 2010/0268327) disclose similar structure and/or methods to claims disclosed by applicant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774